Citation Nr: 1225746	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-45 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to December 1980.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in September 2011.  A transcript of the hearing is associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

In this case, the record shows that the Veteran was diagnosed with PTSD in the past and, at the time of his September 2011 hearing, he reported experiencing current psychiatric symptoms and treatment.  The current VA treatment record in the claims file are dated no later than May 2010.  Because records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, VA must obtain these records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2009).  As such, the Board has no discretion and must remand this case.  

Additionally, the Veteran has identified learning about the loss at sea of his childhood friend as his in-service stressor.  At his September 2011 hearing, the Veteran provide the full name of his friend, [redacted], and the approximate date of this incident, 1979.  Insofar as this may be a common name, the Board notes that the Veteran is from Ennis, Texas, which is a suburb of Dallas; so it follows that his childhood friend would likewise be from the Dallas suburbs.  The Veteran further stated that the captain of the USS Chicago has informed him of his friend's loss.  It is unclear  if [redacted] was on the USS Chicago when he was lost.  Thus, the Veteran has now provided sufficient evidence to verify that this occurred.  As such, VA has a duty to attempt to locate records related to this.

Additionally, the Board notes that an appellant's claim is presumed to be based on his symptoms of mental illness and not limited to a specific diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Therefore, the examiner is also asked to address the nature and etiology of any other acquired psychiatric disorder found.

Accordingly, the case is REMANDED for the following action:

1.  Request all pertinent, outstanding VA treatment records relating to his treatment for psychiatric disability, specifically those dated since May 2010.  All records obtained pursuant to this request must be included in the claims file.  If the search for the records is negative, documentation to that effect should be included in the claims file.

2.  Ask the U.S. Army and Joint Serviced Records Research Center (JSRRC) to determine if the identified service member, [redacted] from Ennis, Texas (or some other municipality likewise in the vicinity of Dallas, Texas) was lost at sea in 1979 or at any time during the Veteran's military service from July 1977 to December 1980.

3.  If the loss at sea of the identified service member during the Veteran's service is confirmed, then schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability found to be present.  His claims folder, including his service treatment records and personnel file, should be available to the examiner and reviewed in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed. Based on a review of the records contained in the claims folder and the results of the examination, the examiner is asked to provide an opinion addressing the following:

a.  Does the Veteran currently have an acquired psychiatric disorder or disorders, to include PTSD? 

b.  If so, the examiner is asked to provide an opinion on whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during service, or was otherwise caused by any incident that occurred during service, including learning of his friend's loss at sea. 

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

